DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2. The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


                               Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3. Claim [5] recites the limitation “the receiver” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

4.  Claims [6-7] fail to cure the deficiency of claim 5 thus rejected by the same reasoning.



5. Claim [19] rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. Claim 19 recites the limitation “the housing lacking an exterior door mounted by a hinge connection and pivotable about the hinge connection between a closed position in which the door covers a portion of the user interface and an open position in which the portion of the user interface is exposed for manipulation by a user”.

However this limitation is an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent. Thus making the claim as a whole indefinite.   In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. Claim[ 19]  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Murray (US. 2005/0249486) in view of  Nakatani (US. 2004/0096207).

Re Claim 19, Murray discloses  a camera  see (10 figs 1 and 2) comprising: an image sensor (see 46 fig. 1); a light source (see 48 fig. 1); a camera control system  (see 50 fig. 1) comprising a  These control signals are received by device 10, and then used to capture images, adjust light intensity from flash 48, focus, and zoom); a housing supporting the image sensor, light source, user input, and display (see 10 fig. 2 and fig. 1), the housing lacking an exterior door mounted by a hinge connection and pivotable about the hinge connection between a closed position in which the door covers a portion of the user interface and an open position in which the portion of the user interface is exposed for manipulation by a user (see  the housing of 10 as depicted in fig 1 inclosing the circuitry of the device 10 as depicted in fig. 2).


Murray discloses a housing (see fig. 1, referring the enclosure of the device as depicted in fig. 1). However Murray doesn’t seem to explicitly discloses the housing including mounting structure configured to mount the housing to a support structure.

 Nonetheless in the same field of endeavor Nakatani discloses an imaging device as Murray (see Nakatani (fig. 5). Nakatani further discloses a  housing including mounting structure configured to mount the housing to a support structure (see for example  Nakatani figs. 1, 3 and ¶¶ 0041-0043, As a result, with the mounting member 13 positioned between the supporting member 14 and the camera 11, the supporting member 14 supports the camera 11 in the horizontal position where the lengthwise direction of the camera 11 is horizontal).
.

7. Claim[ 20 ]  is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto (US. 2005/0280397) in view of  Bean(US. 2002/0142212).

.Re Claim 20,   Iwamoto discloses a camera (see figs. 1 and 2) comprising: an image sensor (see 32 fig. 2); a light source (see ¶ 0050, the blinking light when showing the remaining battery power as described in the text of  ¶ 0050); a camera control system (see 12 as depicted in fig. 2) comprising a user interface including a user input and a display (see S3, release switch and LCD 40 as depicted in fig. 2), the camera control system (12 fig. 2) including a camera controller and a non-transitory tangible storage medium storing camera control instructions that (see 41 , 43 fig. 2), when executed by the camera controller, control operation of the image sensor and light source (see ¶ 0029, A system control circuit 12 controls the camera 10, and has a CPU 41, a 
ROM 43, and a RAM 45.  a program for controlling a photograph motion and electric power supply is stored in the ROM 43 in advance); a camera body supporting the image sensor, light source, and camera control system (see fig. 1, referring to the enclosure of the device’s circuitry depicted in claim 2,  the light source being the blinking light when showing the remaining battery power as described in the text of  ¶ 0050), the camera body supporting a power source receiver (14 fig. 2) configured to receive a power source for providing electrical power to the image sensor, light source, and camera control system (see 23A, fig. 1 and  14 fig. 2); a battery holder configured to releasably hold at least sized and shaped to be received by the power source receiver for providing electrical power to the image sensor, light source, and camera control system from   (see 11 23 B fig. 1) a rechargeable battery pack comprising a housing enclosing a rechargeable battery (see 23A  fig. 1), the rechargeable battery pack  (23A fig. 1)being sized and shaped to be received by the power source receiver for providing electrical power to the image sensor, light source, and camera control system from the rechargeable battery ((see 23A fig. 1 , 14 fig. 2); and wherein the battery holder  (11 fig. 1) and rechargeable battery pack are interchangeably receivable by the power source receiver for providing electrical power to the image sensor
 
Iwamoto a battery holder configured to releasably hold at least one battery (see 23B 11 fig. 1). However Iwamtoto doesn’t seem to explicitly disclose the battery being a disposable battery.     
 However in the same field of endeavor Bean discloses an imaging device as Iwamtoto (see  Bean  fig. 1). Bean further discloses  a disposable battery to power circuitry in a camera (see ¶ 14 0014, fig. 1 and 0014, Battery carrier 30 then may be inserted into slot 13 of camera 14. Slot 13 is the slot into which the normal battery, for example, lithium ion battery 16 (shown removed) would be inserted).
.

Allowable Subject Matter
8. Claims [1-18] are allowed.
9. The following is a statement of reasons for the indication of allowable subject matter:  
Re Claim 1, none of the prior art on the record teaches or reasonably suggests: 	
A camera comprising: the camera controller being responsive to the user input to change the camera control instructions stored on the tangible storage medium;  and the camera module connector and control module connector are configured to connect to each other to communicatively couple the camera controller with the image sensor; and wherein the camera control instructions, when executed by the camera controller, when the camera module connector and control module connector are connected to each other, control operation of the image sensor; in conjunction with the other limitation of the claim.
 Claims 2-18 are allowed due to their director in direct limitation on claim 1.
                                                                  Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art to Kayanuma discloses: , when the camera connector 22 is connected to the cradle connector 104, the control circuit 140 in the cradle 100 detects it (automatic detection using a plug & play function), and automatically starts USB communication between the camera and the cradle. The image data stored in the internal memory 48 of the camera 10 is sent to the cradle 100 side through the USB controller 50. The image data captured in the cradle 100 .

11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
12. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED A BERHAN/Primary Examiner, Art Unit 2698